Citation Nr: 0421431	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-13 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-operative patellofemoral pain syndrome of the left 
knee.  

2.  Entitlement to an initial rating in excess of 10 percent 
for post-operative patellofemoral pain syndrome of the right 
knee.  

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left ankle sprain.  

4.  Entitlement to an initial compensable rating for 
residuals of a fracture of the proximal interphalangeal joint 
of the fourth finger, left hand.

5.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.  

6.  Entitlement to an initial rating in excess of 10 percent 
for acromioclavicular bursitis and bicipital tendonitis of 
the right shoulder.  

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In this rating decision, in pertinent part, the RO granted 
service connection for patellofemoral pain syndrome of the 
left and right knees, residuals of a left ankle sprain, 
migraine headaches, and a right shoulder disability.  The RO 
assigned initial 10 percent ratings for these disabilities.  
In addition, the RO granted service connection for residuals 
of a fracture of the left fourth finger and assigned an 
initial zero percent rating.  The veteran duly appealed the 
initial ratings assigned by the RO for these disabilities.  

Thereafter, in a March 2002 rating decision, the RO denied a 
total rating based on individual unemployability due to 
service-connected disabilities.  The veteran noted 
disagreement with this decision in a June 2002 statement.  A 
statement of the case addressing this matter, however, has 
not yet been issued.  This has not escaped the attention of 
the veteran's representatives, who noted this procedural 
deficiency in June 2004 written arguments.  According to the 
U.S. Court of Appeals for Veterans Claims (Court), in 
circumstances such as these, a remand is necessary so that 
the RO may issue a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  This matter is addressed in 
more detail below.  

The Board notes that in December 2002 written arguments, the 
veteran's representative listed sixteen issues as being on 
appeal, including the seven issues set forth above on the 
cover page of this decision.  It appears that this listing is 
a clerical error, as the record contains no indication that 
the veteran had initiated a timely appeal with any issue 
other than the ones listed on the cover page of this 
decision.  In that regard, it is noted that in June 2004 
written arguments, the veteran's representative apparently 
rectified this error, listing only the seven issues currently 
set forth above.  

In a November 2002 statement, the veteran raised a claim of 
entitlement to service connection for hearing loss and 
tinnitus.  In addition, in a January 2004 submission to the 
Board, the veteran raised claims of service connection for 
anxiety disorder, dysthymia, fibromyalgia, right carpal 
tunnel syndrome, and left shoulder chronic impingement 
syndrome with osteoarthrosis.  In addition, he appeared to 
request reopening of his previously denied claims of service 
connection for disabilities of the thoracic and lumbar 
segments of the spine.  Since these claims have not yet been 
adjudicated, they are referred to the RO for initial 
consideration.

In January 2004, the veteran submitted a "Motion of Appeal 
of VA Decision" to the Board.  Among his many contentions, 
the veteran appeared to argue that he was entitled to 
advancement of his case on the Board's docket because of 
various alleged inadequacies on the part of the RO in 
adjudicating his claims.  See 38 U.S.C.A. § 7101 (West 2002); 
38 C.F.R. § 20.900 (2003) (setting forth criteria for 
advancing case on the Board's docket).  Because the veteran's 
claim is now before the undersigned for consideration under 
the Board's usual case docketing procedures, his motion for 
advancement on the docket is moot.  

As set forth in more detail below, a remand of this appeal is 
required.  This matter will be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


REMAND

In January 2004, the veteran submitted a large packet of 
evidence pertinent to his claims directly to the Board.  
Although much of this evidence is duplicative, it does 
include private medical evidence dated from February to 
December 2003, which contains findings regarding the 
veteran's headaches, right shoulder, knees, left hand, and 
left ankle disabilities.  Because the veteran did not submit 
a waiver of initial RO consideration of this evidence, a 
remand is required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 
(2003).  

Here, it is noted that in written arguments submitted 
throughout the course of this appeal, the veteran has made 
clear that he is dissatisfied with the efforts of the RO in 
adjudicating his claims.  The Board must note, however, that 
the veteran has an unfortunate habit of repeatedly submitting 
large packets of duplicate evidence in support of his appeal.  
With each successive evidentiary submission by the veteran, 
the RO must perform a painstaking and time consuming review 
to find and identify any new evidence.  The veteran is 
advised that he may assist the RO in its efforts to handle 
his claims in an expeditious manner by refraining from 
submitting duplicate documents.  He is, of course, entitled 
to submit additional pertinent evidence and argument to the 
RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In addition, the Board notes that in a March 2002 rating 
decision, the RO denied a total rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran noted disagreement with this decision in June 2002.  
A statement of the case addressing this matter has not yet 
been issued.  According to the Court, a remand for this 
action is necessary.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

In view of the foregoing, this case is remanded to the RO for 
the following action:

1.  The RO should issue a statement of 
the case to the veteran and any 
representative addressing the issue of 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disabilities.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claim.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. § 
20.302(b) (2003).  This issue should then 
be returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.  

2.  After conducting any additional 
development deemed necessary, the RO 
should again review the record, including 
the additional evidence submitted by the 
veteran.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




